DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
At pages 9-10, Applicant argues that Shahraray, Qu, and Boyd do not disclose selecting a set of videos from a plurality of videos based on the first proportion or the logic score.
In response, Examiner respectfully submits that the argument is moot because claim 1 does not require that feature. Instead, claim requires selecting, based on (1) a first proportion of …., OR (2) a logic score …, the target video from the set of videos, which have been selected from a plurality of videos. In other words, claim 1 requires selecting a set of videos from the plurality of videos based on user interaction data and a category of each of the plurality of videos, then selecting the target video from the selected videos based on (1) OR (2) as discussed above.
Qu as described in the Office Action teaches based on historical viewing record of the user (which corresponds to recited user interaction data), selecting a class that matches the user’s historical viewing record. Thus, a set of videos that belong to the class (or the category of the video) is selected.
Boyd teaches scoring candidate videos based at least on captions (which corresponds to the recited subtle text segments), the selecting a target video based on the score. As such, the proposed combination of Shahraray, Qu, and Boyd at least teach selecting, based on (1) a first proportion of …., OR (2) a logic score …, the target video from the set of videos.
Applicant’s arguments are therefore not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: selection module and playing node management module in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing the written specification of the application, Examiner finds the  selection module and playing node management module are at least implemented as a processor executing instructions stored in a memory (see page 2, line 31 – page 3, line 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray et al. (US 2008/0124055 A1 – hereinafter Shahraray), Qu et al. (US 2021/0192220 A1 – hereinafter Qu), and Boyd et al. (US 11,204,959 B1 – hereinafter Boyd).
Regarding claim 1, Shahraray discloses a method for locating a video playing node, comprising: selecting a target video out from a plurality of videos ([0037] – selecting a target video content, which is requested by a viewer at a client device, out of a plurality of video contents stored at a server to transmit the selected target video content to the requesting viewer’s client device); and sending the target video, a plurality of subtitle text segments of the target video and start time information of each of the plurality of subtitle text segments to a client ([0018]; [0044]; [0059] – sending the video content, locator code data, and the event index data to the client – the event index data comprise a plurality of subtitle text segments as further described at least at [0055], and the locator code data comprise start time information of each of the subtitle text segments as further described at [0016]), to cause the client to display the plurality of subtitle text segments (Fig. 4; [0050] – displaying the subtitle text segments for user’s selections), and determine, in response to a trigger operation on an any subtitle text segment of the plurality of subtitle text segments, a start playing node of the target video based on the start time information of the any subtitle text segment ([0049]-[0050]; [0065] – in response to a user’s selection, determining a corresponding segment of the video content for playback based on the start time information).
Shahraray does not disclose the selecting the target video out from the plurality of videos comprises: selecting a set of videos from the plurality of videos based on user interaction data and a category of each of the plurality of videos; and selecting the target video from the set of videos based on a first proportion of total duration of the plurality of subtitle text segments of each of the set of videos to total duration of each of the set of videos or based on a logic score of the plurality of subtitle text segments of each of the set of videos.
Qu discloses selecting a target video out from a plurality of videos ([0061] – selecting a target video from a plurality of videos, each of which is associated with a corresponding target class) comprises: selecting a set of videos from the plurality of videos based on user interaction data and a category of each of the plurality of videos (Fig. 2; [0060]; [0088] – selecting at least videos within a target class that matches the user’s profile, which includes historical video viewing record of the user as further described at least at [0055]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Qu into the method taught by Shahraray to select a target video content that fits user’s interest.
Shahraray and Qu do not disclose selecting the target video from the set of videos based on a first proportion of total duration of the plurality of subtitle text segments of each of the set of videos to total duration of each of the set of videos or based on a logic score of the plurality of subtitle text segments of each of the set of videos.
Boyd discloses selecting a target video from a set of videos based on a first proportion of total duration of the plurality of subtitle text segments of each of the set of videos to total duration of each of the set of videos or based on a logic score of the plurality of subtitle text segments of each of the set of videos (column 11, line 64 – column 12, line 15 – scoring videos from a set of videos based on at least captions, then selecting at least a video from the set of videos which has a score exceed a specified value).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boyd into the method taught by Shahraray and Qu to provide the users with the most valued video contents.
Regarding claim 2, see the teachings of Shahraray, Qu, and Boyd as discussed in claim 1 above. Shahraray also discloses selecting a target video out from a plurality of videos comprises: obtaining the target video based on the first group of videos ([0018]; [0044]; [0059] – obtaining a video content requested by a user based on the plurality of videos) and Boyd also discloses selecting a target video out from a plurality of videos comprises: for each of the plurality of videos, calculating a value score of the video based on user interaction data of the video (column 8, lines 31-57); selecting videos having value scores higher than a first threshold out from the plurality of videos, as a first group of videos (column 8, lines 31-57).
The motivation for incorporating the teachings of Boyd into the method of Shahraray and Qu has been discussed in claim 1 above.
Regarding claim 3, see the teachings of Shahraray, Gu, and Boyd as discussed in claim 1 above, in which Qu also discloses obtaining a target video based on a first group of videos comprises: for each of the first group of videos, classifying the video using a pre-trained classifier  to determine a category of the video (Fig. 2; [0088]); selecting videos belonging to a predetermined category out from the first group of videos, as a second group of videos (Fig. 2; [0060] – a second group of videos, e.g. videos of a target class); and obtaining the target video based on the second group of videos ([0061]).
The motivation for incorporating the teachings of Boyd into the proposed method has been discussed in claim 1 above.
Regarding claim 8, see the teachings of Shahraray, Qu, and Boyd as discussed in claim 2 above, in which Boyd also discloses the user interaction data comprises at least one of: a second proportion of a quantity of users whose times watching the video are more than a fourth threshold to a total quantity of users who watch the video; a quantity of comments for the video; a quantity of collections for the video; and a quantity of praises for the video (column 12, lines 22-24; column 14, lines 48-54 – at least a quantity of praises for the video, via ‘like it’ or ‘love it’ selections, given by the accumulated score).
The motivation for incorporating the teachings of Boyd into the method of Shahraray and Qu has been discussed in claim 1 above.
Regarding claim 10, Shahraray discloses a method for locating a video playing node, comprising: acquiring a target video, a plurality of subtitle text segments of the target video, and start time information of each of the plurality of subtitle text segments ([0018]; [0044]; [0059] – acquiring a requested video content, locator code data, and the event index data to the client – the event index data comprise a plurality of subtitle text segments as further described at least at [0055], and the locator code data comprise start time information of each of the subtitle text segments as further described at [0016]), wherein the target video is obtained by selecting out from a plurality of videos ([0037] – by selecting a target video content, which is requested by a viewer at a client device, out of a plurality of video contents stored at a server to transmit the selected target video content to the requesting viewer’s client device); displaying the plurality of subtitle text segments (Fig. 4; [0050] – displaying the subtitle text segments for user’s selections); determining, in response to a trigger operation on an any of the plurality of subtitle text segments, a start playing node of the target video based on the start time information of the any subtitle text segment ([0049]-[0050]; [0065] – in response to a user’s selection, determining a corresponding segment of the video content for playback based on the start time information).
Shahraray does not disclose the selecting out from the plurality of videos comprising: selecting a set of videos from the plurality of videos based on user interaction data and a category of each of the plurality of videos; and selecting the target video from the set of videos based on a first proportion of total duration of the plurality of subtitle text segments of each of the set of videos to total duration of each of the set of videos or based on a logic score of the plurality of subtitle text segments of each of the set of videos.
Qu discloses selecting out from a plurality of videos ([0061] – selecting a target video from a plurality of videos, each of which is associated with a corresponding target class) comprising: selecting a set of videos from the plurality of videos based on user interaction data and a category of each of the plurality of videos (Fig. 2; [0060]; [0088] – selecting at least videos within a target class that matches the user’s profile, which includes historical video viewing record of the user as further described at least at [0055]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Qu into the method taught by Shahraray to select a target video content that fits user’s interest.
Shahraray and Qu do not disclose selecting the target video from the set of videos based on a first proportion of total duration of the plurality of subtitle text segments of each of the set of videos to total duration of each of the set of videos or based on a logic score of the plurality of subtitle text segments of each of the set of videos.
Boyd discloses selecting a target video from a set of videos based on a first proportion of total duration of the plurality of subtitle text segments of each of the set of videos to total duration of each of the set of videos or based on a logic score of the plurality of subtitle text segments of each of the set of videos (column 11, line 64 – column 12, line 15 – scoring videos from a set of videos based on at least captions, then selecting at least a video from the set of videos which has a score exceed a specified value).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boyd into the method taught by Shahraray and Qu to provide the users with the most valued video contents.
	Regarding claim 11, Shahraray also discloses determining a start playing node of the target video based on the start time information of the any subtitle text segment comprises: determining a start moment of the any subtitle text segment in the target video according to the start time information of the any subtitle text segment ([0049]-[0050]; [0065] – determining the start time information to specify a location of a corresponding segment of the video content for playback); and setting the start moment as the start playing node of the target video to start to play the target video from the start playing node ([0049]-[0050]; [0065] – starting playing the segment of the video content for playback based on the start time information of the selected subtitle text segment).
	Regarding claim 12, Shahraray also discloses displaying a search control ([0047]; Fig. 1 – display a prompt for a search request); acquiring a search term in response to a trigger operation on the search control ([0047]-[0048] – acquiring a search term in response to trigger operation on the search control, e.g. submission of a search request by pressing ‘enter’ or ‘OK’); determining a matching subtitle text segment for the search term from the plurality of subtitle text segments ([0049] – determining subtitle text segments for display as search results); and displaying a predetermined identifier at a display location for the matching subtitle text segment (Fig. 4; [0049] – displaying a predetermined identifier, e.g. text and a thumbnail).
	Regarding claim 13, Shahraray also discloses acquiring end time information of each of the plurality of subtitle text segments ([0016] – acquiring an end time of each segment); determining an end moment of the any subtitle text segment in the target video according to the end time information of the any subtitle text segment ([0016] – determining the end time as the end moment of the corresponding segment); and setting the end moment as the end playing node of the target video to stop playing the target video when the target video is played to the end playing node ([0016]; [0065] – playing the selected segment, which ends at the end time).
	Regarding claim 14, Shahraray discloses an apparatus for locating a video playing node, comprising: a selection module configured to select a target video out from a plurality of videos ([0037] – a selection module, e.g. via a processor as described at Fig. 7; [0083]-[0084], for selecting a target video content, which is requested by a viewer at a client device, out of a plurality of video contents stored at a server to transmit the selected target video content to the requesting viewer’s client device); and a playing node management module configured to send the target video, a plurality of subtitle text segments of the target video and start time information of each of the plurality of subtitle text segments to a client ([0018]; [0044]; [0059] – a module, e.g. a processor as described at Fig. 7; [0083]-[0084], for sending the video content, locator code data, and the event index data to the client – the event index data comprise a plurality of subtitle text segments as further described at least at [0055], and the locator code data comprise start time information of each of the subtitle text segments as further described at [0016]), to cause the client to display the plurality of subtitle text segments (Fig. 4; [0050] – displaying the subtitle text segments for user’s selections), and determine, in response to a trigger operation on an any subtitle text segment of the plurality of subtitle text segments, a start playing node of the target video based on the start time information of the any subtitle text segment ([0049]-[0050]; [0065] – in response to a user’s selection, determining a corresponding segment of the video content for playback based on the start time information).
Shahraray does not disclose the selection module is further configured to: select a set of videos from the plurality of videos based on user interaction data and a category of each of the plurality of videos; and select the target video from the set of videos based on a first proportion of total duration of the plurality of subtitle text segments of each of the set of videos to total duration of each of the set of videos or based on a logic score of the plurality of subtitle text segments of each of the set of videos.
Qu discloses a selection module ([0061] – a module selecting a target video from a plurality of videos, each of which is associated with a corresponding target class) is configured to: comprising: selecting a set of videos from the plurality of videos based on user interaction data and a category of each of the plurality of videos (Fig. 2; [0060]; [0088] – selecting at least videos within a target class that matches the user’s profile, which includes historical video viewing record of the user as further described at least at [0055]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Qu into the apparatus taught by Shahraray to select a target video content that fits user’s interest.
Shahraray and Qu do not disclose the selection module is further configured to: select the target video from the set of videos based on a first proportion of total duration of the plurality of subtitle text segments of each of the set of videos to total duration of each of the set of videos or based on a logic score of the plurality of subtitle text segments of each of the set of videos.
Boyd discloses selection module is further configured to: select a target video from a set of videos based on a first proportion of total duration of the plurality of subtitle text segments of each of the set of videos to total duration of each of the set of videos or based on a logic score of the plurality of subtitle text segments of each of the set of videos (column 11, line 64 – column 12, line 15 – scoring videos from a set of videos based on at least captions, then selecting at least a video from the set of videos which has a score exceed a specified value).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boyd into the method taught by Shahraray and Qu to provide the users with the most valued video contents.
	Claim 15 is rejected for the same reason as discussed in claim 1 above in view of Shahraray also disclosing electronic device, comprising: at least one processor (Fig. 7; [0084] – processor 502); and a memory coupled in communication with the at least one processor (Fig. 7; [0083]-[0084] – memory 504); wherein, the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform the method of claim 1 ([0083]-[0084] – storing a set of instructions that specify actions to be taken).
	Claim 16 is rejected for the same reason as discussed in claim 10 in view of Shahraray also disclosing an electronic device, comprising: at least one processor (Fig. 7; [0084] – processor 502); and a memory coupled in communication with the at least one processor (Fig. 7; [0083]-[0084] – memory 504); wherein, the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform the method of claim 10 ([0083]-[0084] – storing a set of instructions that specify actions to be taken).
	Claim 17 is rejected for the same reason as discussed in claim 1 in view of Shahraray also disclosing a non-transitory computer-readable storage medium (Fig. 7; [0083]-[0084] – memory 504) having computer instructions stored thereon that, when executed by a computer, cause the computer to perform the method of claim 1 ([0083]-[0084] – storing a set of instructions that specify actions to be taken).
Claim 18 is rejected for the same reason as discussed in claim 10 above in view of Shahraray also disclosing a non-transitory computer-readable storage medium (Fig. 7; [0083]-[0084] – memory 504) having computer instructions stored thereon that, when executed by a computer, cause the computer to perform the method of claim 10 ([0083]-[0084] – storing a set of instructions that specify actions to be taken).
Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484